Appeal by the de*392fendant from a judgment of the County Court, Dutchess County (Hayes, J.), rendered December 17, 2003, convicting him of operating a motor vehicle while under the influence of alcohol, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s request to defer the payment of the mandatory surcharge until his release from incarceration was premature (see Penal Law § 60.35 [5]; People v Huggins, 179 Misc 2d 636, 638 [1999]). Contrary to the defendant’s contention, the County Court did not delegate its authority to defer payment of the mandatory surcharge to the Department of Correctional Services.
The defendant’s sentence was part of a negotiated plea agreement. Accordingly, he has no basis to complain that the sentence was excessive (see People v Fanelli, 8 AD3d 296 [2004]; People v Kazepis, 101 AD2d 816, 817 [1984]).
The defendant’s contention that the surcharge should have been waived is unpreserved for appellate review and, in any event, without merit (see CPL 420.35 [2]; People v Owens, 10 AD3d 619 [2004]). Ritter, J.P., H. Miller, Schmidt, Crane and Skelos, JJ., concur.